{¶ 16} The crux of this decision is that the approval by the Probate Court of this structured settlement transfer is unnecessary. Mr. McEvoy is presumably a competent adult. He is also represented by able counsel. He has every right to deal with his own assets as he wishes. I see no legal impediment to his transfer of his right to receive periodic payments in order to obtain the benefit of an immediate lump sum payment. Furthermore, without the application of the Transfer Act, Liberty Mutual lacks standing to object to Mr. McEvoy's transfer of his assets. Mr. McEvoy and Stratcap can proceed with their transaction as they wish. *Page 96